886 F.2d 331
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Scott Andrew WITZKE, Plaintiff-Appellant,v.Frederick BOOTS, in his individual and official capacity,Defendant-Appellee.
No. 89-1252.
United States Court of Appeals, Sixth Circuit.
Sept. 27, 1989.

1
Before MERRITT and KRUPANSKY, Circuit Judges, and GRAHAM, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff, a Michigan prisoner, filed a civil rights action under 42 U.S.C. Sec. 1983 alleging that defendants improperly deprived him of several visits to a prison law library in 1988.  The matter was referred to a magistrate who recommended that the complaint be dismissed.  Plaintiff, in response, filed only a motion for leave to amend his complaint.  The district court, noting that plaintiff had not filed objections to the magistrate's report, adopted the case.  On appeal, the parties have briefed the issues, plaintiff proceeding pro se.


4
Upon consideration, we find that the district court properly dismissed the case.  We have reviewed the record and note that, even if the motion for leave to amend the complaint is construed as a set of objections plaintiff failed to set forth a state-law right to a certain minimal amount of law library attendance.  There is, of course, no federally mandated minimum law library requirement.    Walker v. Mintzes, 771 F.2d 920, 931-32 (6th Cir.1985).  Absent the deprivation of a constitutionally cognizable right, the plaintiff's complaint was insufficient to state a claim under Section 1983.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James L. Graham, U.S. District Judge for the Southern District of Ohio, sitting by designation